                 Case 2:20-at-00779 Document 1 Filed 08/07/20 Page 1 of 11



1    John Steiner, Esq. (SBN 310798)
     Steiner Injury Law
2    1600 Sacramento Inn Way, Suite 214
     Sacramento, CA 95815
3    Email: js@steinerinjurylaw.com
     Tel: (916) 883-1529
4    Fax: (888) 745-0945
     Attorney for Plaintiff
5

6
                             UNITED STATES DISTRICT COURT FOR
7
                            THE EASTERN DISTRICT OF CALIFORNIA
8

9     TARA STEINER, an Individual;                           Case No: 2:20-at-779
10                         Plaintiff,
11             vs.
12    THE UNITED STATES OF AMERICA;                          CIVIL CASE COMPLAINT
13
      UNITED STATES POSTAL SERVICE, an
      Independent Agency of the United States of
14    America Federal Government;                            DEMAND FOR JURY TRIAL
      ANITA CHRISTINA TATUM, an Individual;
15    and DOES 1 through 100, Inclusive;
16                         Defendants.
17

18
     Plaintiff, for her cause of actions against Defendants, alleges that:
19
                                             THE PARTIES
20
     1.     At all relevant times, Plaintiff, TARA STEINER, was an adult resident of Sacramento
21
     County, California.
22
     2.     At all relevant times, Defendant, the UNITED STATES OF AMERICA, was the
23
     employer of the Defendant, ANITA CHRISTINA TATUM, and the registered owner of the
24
     USPS truck driven by ANITA CHRISTINA TATUM at the time of the accident.
25

26




                                           Civil Case Complaint - 1
                 Case 2:20-at-00779 Document 1 Filed 08/07/20 Page 2 of 11



1    3.     At all relevant times, Defendant, UNITED STATES POSTAL SERVICE, was an
2    Independent Agency of the United States of America Federal Government, and was the
3    employer of the Defendant, ANITA CHRISTINA TATUM, and the registered owner of the
4    USPS truck driven by ANITA CHRISTINA TATUM at the time of the accident.
5    4.     At all relevant times, Defendant, ANITA CHRISTINA TATUM, was an employee of
6    the UNITED STATES OF AMERICA and the UNITED STATES POSTAL SERVICE and
7    an adult resident of Yolo County, California.
8    5.     Plaintiff is ignorant of the true names and capacities of the Defendants sued herein
9    under the fictitious names DOES 1 through 100, inclusive, and Plaintiff will amend this
10   Complaint to allege such names and capacities as soon as they are ascertained.
11

12                                         JURISDICTION
13   6.     This is an action arising under the Federal Tort Claims Act, 28 U.S.C.A. §§ 2671 et
14   seq. This Court is vested with jurisdiction pursuant to 28 U.S.C.A. § 1346(b)(1).
15

16                                DEMAND FOR A JURY TRIAL
17   7.     Plaintiff hereby demands a jury trial as to all issues so triable as a matter of right,
18   pursuant to F.R.C.P. 38(b)(1) and 38(c).
19

20                                              FACTS
21   8.     On and prior to August 20, 2018, Leisure Lane and Royal Oak Drive were public
22   roadways in the City of Sacramento, County of Sacramento, State of California.
23   9.     On or about August 20, 2018, at about 5:30 p.m., Plaintiff, TARA STEINER, was a
24   passenger in a 2008 BMW, owned and operated by JOHN STEINER.
25   10.    On or about August 20, 2018, at about 5:30 p.m., JOHN STEINER was the owner and
26   operator of a 2008 BMW, he was exiting the 160 Highway at the Royal Oaks Drive off ramp,




                                         Civil Case Complaint - 2
                 Case 2:20-at-00779 Document 1 Filed 08/07/20 Page 3 of 11



1    and was traveling toward the intersection of Royal Oaks Drive and Leisure Lane, in the City
2    of Sacramento, County of Sacramento, State of California.
3    11.    On or about August 20, 2018, one or more of the named Defendants, were the owners,
4    operators and/or lessees of the USPS truck, which was being driven by the Defendant, ANITA
5    CHRISTINA TATUM.
6    12.    On or about August 20, 2018, Defendant, ANITA CHRISTINA TATUM, was
7    traveling westbound on Leisure Lane, with a stop sign at or near its intersection with Royal
8    Oaks Drive, in the City of Sacramento, County of Sacramento, State of California.
9    13.    On or about August 20, 2018, Defendant, ANITA CHRISTINA TATUM, owed
10   Plaintiff and others on the roads a duty to operate her motor vehicle safely and to exercise
11   ordinary care so as to not negligently cause injury to those persons lawfully on the roadway,
12   including Plaintiff, TARA STEINER.
13   14.    At the aforesaid time and place, Defendant, ANITA CHRISTINA TATUM, failed to
14   stop at the stop sign placed at Leisure Lane, at or near the intersection of Leisure Lane and
15   Royal Oaks Drive, drove her motor vehicle into, and collided into the front passenger side
16   wheel of the motor vehicle driven by JOHN STEINER (in which Plaintiff, TARA STEINER,
17   was a passenger).
18

19                                    COUNT I - NEGLIGENCE
20                                  (TARA STEINER v. TATUM)
21   15.    Plaintiff adopts and incorporates paragraphs 1-14 of this Complaint as if fully set forth
22   under this Count and further alleges that:
23   16.    At the aforesaid time there was in full force and effect the following California Vehicle
24   Code, CVC 21802 (a):
25          “...CVC 21802 (a) The driver of any vehicle approaching a stop sign at the entrance
26          to, or within, an intersection shall stop as required by Section 22450. The driver shall




                                          Civil Case Complaint - 3
                   Case 2:20-at-00779 Document 1 Filed 08/07/20 Page 4 of 11



1           then yield the right-of-way to any vehicles which have approached from another
2           highway, or which are approaching so closely as to constitute an immediate hazard,
3           and shall continue to yield the right-of-way to those vehicles until he or she can
4           proceed with reasonable safety.”
5    17.    At the aforesaid time there was in full force and effect the following California Vehicle
6    Code, CVC 22350:
7           “...CVC 22350 No person shall drive a vehicle upon a highway at a speed greater
8           than is reasonable or prudent having due regard for weather, visibility, the traffic on,
9           and the surface and width of, the highway, and in no event at a speed which
10          endangers the safety of persons or property.”
11   18.    In breach of her duty of care, the Defendant, ANITA CHRISTINA TATUM, was
12   guilty of one or more of the following negligent acts and/or omissions and/or statutory
13   violations:
14     (a) Carelessly and negligently operated, maintained and controlled her motor vehicle
15         without keeping a sufficient look-out ahead for vehicles and persons on the roadway;
16     (b) Carelessly and negligently operated, maintained and controlled her motor vehicle
17         without obeying proper traffic signs and devices;
18     (c) Violated California Vehicle Code, CVC 21802(a), Failure to Yield Right-of-Way
19         (negligence per se);
20     (d) Carelessly and negligently failed to operate her automobile at a reasonable and safe
21         speed to prevent injury; accidents and/or collisions;
22     (e) Violated California Vehicle Code, CVC 22350, Unsafe Speed (negligence per se);
23     (f) Carelessly and negligently failed to keep her automobile under control at all times;
24     (g) Carelessly and negligently failed to slow or stop her automobile to avoid hitting and
25         colliding into JOHN STEINR's motor vehicle (in which Plaintiff, TARA STEINER,
26         was a passenger); and




                                          Civil Case Complaint - 4
                 Case 2:20-at-00779 Document 1 Filed 08/07/20 Page 5 of 11



1      (h) Was otherwise careless and negligent.
2    19.    As a direct and proximate result of the foregoing negligent acts and/or omissions of
3    the Defendant, ANITA CHRISTINA TATUM, the Plaintiff, TARA STEINER, sustained
4    serious and permanent injuries; was required to seek extensive medical consultation and
5    treatment; has expended, and will in the future expend, great sums of money to be healed and
6    cured of her maladies; suffered, and will in the future continue to suffer, great pain, anguish
7    and physical and mental suffering; sustained property damages; and was deprived of earnings
8    to which she might have otherwise been entitled.
9    20.    WHEREFORE, the Plaintiff, TARA STEINER, prays for judgment against the
10   Defendant, ANITA CHRISTINA TATUM in such an amount in excess of this Court's
11   jurisdictional requisite as will fairly and adequately compensate the Plaintiff for injuries,
12   losses and damages as herein above alleged, costs of suit, attorney fees, and any further relief
13   which this Honorable Court finds fair and just.
14

15                           COUNT II – NEGLIGENCE SUPERVISION
16                  (TARA STEINER v. THE UNITED STATES OF AMERICA)
17   21.    Plaintiff adopts and incorporates paragraphs 1-14 of this Complaint as if fully set forth
18   under this Count and further alleges that:
19   22.    At all times relevant herein, the Defendant, ANITA CHRISTINA TATUM, was
20   operating her vehicle with the consent of, and as the authorized, actual, or apparent agent,
21   and/or employee of the Defendant, the UNITED STATES OF AMERICA.
22   23.    At all times relevant herein, the Defendant, the UNITED STATES OF AMERICA, by
23   and through its authorized, actual, or apparent agent, had a duty to exercise a reasonable
24   degree of care and caution in the operation, management and control of said motor vehicle in
25   such a manner as not to carelessly and negligently cause injury to persons or property
26   rightfully and lawfully upon the public way.




                                          Civil Case Complaint - 5
                   Case 2:20-at-00779 Document 1 Filed 08/07/20 Page 6 of 11



1    24.    At the aforesaid time there was in full force and effect the following California Vehicle
2    Code, CVC 21802 (a):
3           “...CVC 21802 (a) The driver of any vehicle approaching a stop sign at the entrance
4           to, or within, an intersection shall stop as required by Section 22450. The driver shall
5           then yield the right-of-way to any vehicles which have approached from another
6           highway, or which are approaching so closely as to constitute an immediate hazard,
7           and shall continue to yield the right-of-way to those vehicles until he or she can
8           proceed with reasonable safety.”25.
9    25.    At the aforesaid time there was in full force and effect the following California Vehicle
10   Code, CVC 22350:
11          “...CVC 22350 No person shall drive a vehicle upon a highway at a speed greater
12          than is reasonable or prudent having due regard for weather, visibility, the traffic on,
13          and the surface and width of, the highway, and in no event at a speed which
14          endangers the safety of persons or property.”
15   26.    In breach of her duty of care, the Defendant, ANITA CHRISTINA TATUM, was
16   guilty of one or more of the following negligent acts and/or omissions and/or statutory
17   violations:
18     (a) Carelessly and negligently operated, maintained and controlled her motor vehicle
19         without keeping a sufficient look-out ahead for vehicles and persons on the roadway;
20     (b) Carelessly and negligently operated, maintained and controlled her motor vehicle
21         without obeying proper traffic signs and devices;
22     (c) Violated California Vehicle Code, CVC 21802(a), Failure to Yield Right-of-Way
23         (negligence per se);
24     (d) Carelessly and negligently failed to operate her automobile at a reasonable and safe
25         speed to prevent injury; accidents and/or collisions;
26     (e) Violated California Vehicle Code, CVC 22350, Unsafe Speed (negligence per se);




                                          Civil Case Complaint - 6
                 Case 2:20-at-00779 Document 1 Filed 08/07/20 Page 7 of 11



1      (f) Carelessly and negligently failed to keep her automobile under control at all times;
2      (g) Carelessly and negligently failed to slow or stop her automobile to avoid hitting and
3          colliding into JOHN STEINR's motor vehicle (in which Plaintiff, TARA STEINER,
4          was a passenger); and
5      (h) Was otherwise careless and negligent.
6    27.    As a direct and proximate result of the foregoing negligent acts or omissions of the
7    Defendant, ANITA CHRISTINA TATUM, the Plaintiff, TARA STEINER, sustained serious
8    and permanent injuries; was required to seek extensive medical consultation and treatment;
9    has expended, and will in the future expend, great sums of money to be healed and cured of
10   her maladies; suffered, and will in the future continue to suffer, great pain, anguish and
11   physical and mental suffering; sustained property damages; and was deprived of earnings to
12   which she might have otherwise been entitled.
13   28.    WHEREFORE, the Plaintiff, TARA STEINER, prays for judgment against the
14   Defendant, the UNITED STATES OF AMERICA, in such an amount in excess of this Court's
15   jurisdictional requisite as will fairly and adequately compensate the Plaintiff for injuries,
16   losses and damages as herein above alleged, costs of suit, attorney fees, and any further relief
17   which this Honorable Court finds fair and just.
18

19                          COUNT III – NEGLIGENCE SUPERVISION
20                  (TARA STEINER v. UNITED STATES POSTAL SERVICE)
21   29.    Plaintiff adopts and incorporates paragraphs 1-14 of this Complaint as if fully set forth
22   under this Count and further alleges that:
23   30.    At all times relevant herein, the Defendant, ANITA CHRISTINA TATUM, was
24   operating her vehicle with the consent of, and as the authorized, actual, or apparent agent,
25   and/or employee of the Defendant, UNITED STATES POSTAL SERVICE.
26




                                          Civil Case Complaint - 7
                   Case 2:20-at-00779 Document 1 Filed 08/07/20 Page 8 of 11



1    31.    At all times relevant herein, the Defendant, UNITED STATES POSTAL SERVICE,
2    by and through its authorized, actual, or apparent agent, had a duty to exercise a reasonable
3    degree of care and caution in the operation, management and control of said motor vehicle in
4    such a manner as not to carelessly and negligently cause injury to persons or property
5    rightfully and lawfully upon the public way.
6    32.    At the aforesaid time there was in full force and effect the following California Vehicle
7    Code, CVC 21802 (a):
8           “...CVC 21802 (a) The driver of any vehicle approaching a stop sign at the entrance
9           to, or within, an intersection shall stop as required by Section 22450. The driver shall
10          then yield the right-of-way to any vehicles which have approached from another
11          highway, or which are approaching so closely as to constitute an immediate hazard,
12          and shall continue to yield the right-of-way to those vehicles until he or she can
13          proceed with reasonable safety.”25.
14   33.    At the aforesaid time there was in full force and effect the following California Vehicle
15   Code, CVC 22350:
16          “...CVC 22350 No person shall drive a vehicle upon a highway at a speed greater
17          than is reasonable or prudent having due regard for weather, visibility, the traffic on,
18          and the surface and width of, the highway, and in no event at a speed which
19          endangers the safety of persons or property.”
20   34.    In breach of her duty of care, the Defendant, ANITA CHRISTINA TATUM, was
21   guilty of one or more of the following negligent acts and/or omissions and/or statutory
22   violations:
23     (i) Carelessly and negligently operated, maintained and controlled her motor vehicle
24         without keeping a sufficient look-out ahead for vehicles and persons on the roadway;
25     (j) Carelessly and negligently operated, maintained and controlled her motor vehicle
26         without obeying proper traffic signs and devices;




                                          Civil Case Complaint - 8
                 Case 2:20-at-00779 Document 1 Filed 08/07/20 Page 9 of 11



1      (k) Violated California Vehicle Code, CVC 21802(a), Failure to Yield Right-of-Way
2          (negligence per se);
3      (l) Carelessly and negligently failed to operate her automobile at a reasonable and safe
4          speed to prevent injury; accidents and/or collisions;
5      (m) Violated California Vehicle Code, CVC 22350, Unsafe Speed (negligence per se);
6      (n) Carelessly and negligently failed to keep her automobile under control at all times;
7      (o) Carelessly and negligently failed to slow or stop her automobile to avoid hitting and
8          colliding into JOHN STEINR's motor vehicle (in which Plaintiff, TARA STEINER,
9          was a passenger); and
10     (p) Was otherwise careless and negligent.
11   35.    As a direct and proximate result of the foregoing negligent acts or omissions of the
12   Defendant, ANITA CHRISTINA TATUM, the Plaintiff, TARA STEINER, sustained serious
13   and permanent injuries; was required to seek extensive medical consultation and treatment;
14   has expended, and will in the future expend, great sums of money to be healed and cured of
15   her maladies; suffered, and will in the future continue to suffer, great pain, anguish and
16   physical and mental suffering; sustained property damages; and was deprived of earnings to
17   which she might have otherwise been entitled.
18   36.    WHEREFORE, the Plaintiff, TARA STEINER, prays for judgment against the
19   Defendant, UNITED STATES POSTAL SERVICE, in such an amount in excess of this
20   Court's jurisdictional requisite as will fairly and adequately compensate the Plaintiff for
21   injuries, losses and damages as herein above alleged, costs of suit, attorney fees, and any
22   further relief which this Honorable Court finds fair and just.
23

24

25

26




                                          Civil Case Complaint - 9
                 Case 2:20-at-00779 Document 1 Filed 08/07/20 Page 10 of 11



1                               COUNT IV - VICARIOUS LIABILITY
2                   (TARA STEINER v. THE UNITED STATES OF AMERICA)
3    37.    Plaintiff adopts and incorporates paragraphs 1-19 of this Complaint as if fully set forth
4    under this Count and further alleges that:
5    38.    At all times material, ANITA CHRISTINA TATUM was employed by the Defendant,
6    the UNITED STATES OF AMERICA. ANITA CHRISTINA TATUM was under the
7    UNITED STATES OF AMERICA’s direct supervision and control when she committed the
8    wrongful acts described herein. ANITA CHRISTINA TATUM engaged in these conducts
9    while in the course and scope of her employment with the Defendant the UNITED STATES
10   OF AMERICA. Defendant, the UNITED STATES OF AMERICA, is liable for the wrongful
11   conducts of Defendant, ANITA CHRISTINA TATUM, under the law of vicarious liability,
12   including the doctrine of respondeat superior.
13   39.    WHEREFORE, the Plaintiff, TARA STEINER, prays for judgment against the
14   Defendant, the UNITED STATES OF AMERICA, in such an amount in excess of this Court's
15   jurisdictional requisite as will fairly and adequately compensate the Plaintiff for injuries,
16   losses, and damages as herein above alleged, costs of suit, attorney fees, and any further relief
17   which this Honorable Court finds fair and just.
18

19                              COUNT V - VICARIOUS LIABILITY
20                  (TARA STEINER v. UNITED STATES POSTAL SERVICE)
21   40.    Plaintiff adopts and incorporates paragraphs 1-19 of this Complaint as if fully set forth
22   under this Count and further alleges that:
23   41.    At all times material, ANITA CHRISTINA TATUM was employed by the Defendant,
24   UNITED STATES POSTAL SERVICE. ANITA CHRISTINA TATUM was under the
25   UNITED STATES POSTAL SERVICE’s direct supervision and control when she committed
26   the wrongful acts described herein. ANITA CHRISTINA TATUM engaged in these conducts




                                          Civil Case Complaint - 10
Case 2:20-at-00779 Document 1 Filed 08/07/20 Page 11 of 11
